Exhibit 10.2

 

AMENDED EMPLOYMENT AGREEMENT

 

THIS AMENDED EMPLOYMENT AGREEMENT is dated as of October 24, 2018, by and
between BOWL AMERICA INCORPORATED, hereinafter called “Corporation”, and Cheryl
A. Dragoo, hereinafter called “Dragoo.”

 

WITNESSETH:

 

WHEREAS, the Corporation's prior Employment Agreement with Dragoo expired on
July 1, 2018; and

 

WHEREAS, the parties desire to enter into a new employment contract to go into
effect as of July 2, 2018.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, the parties hereby agree as follows:

 

1.     The Corporation hereby employs Dragoo, and Dragoo hereby agrees to work
for Corporation, for a term of two (2) fiscal years commencing as of July 2,
2018, and expiring at the end of Corporation's then-current fiscal year on June
28, 2020.

 

2.     Dragoo shall serve as Controller, Chief Financial Officer, Senior Vice
President and Assistant Treasurer of the Corporation, performing the functions
and duties normally performed by a Controller, Chief Financial Officer, Senior
Vice President and Assistant Treasurer.

 

3.     Dragoo shall devote her full time and attention to the affairs of the
Corporation.

 

4.     The Corporation shall pay Dragoo as remuneration for her services the sum
of $180,000 for the fiscal year of the Corporation commencing as of July 2, 2018
and ending on June 28, 2020, to be paid in bi-weekly installments.

 

5.     This Agreement is purely personal with Cheryl A. Dragoo and in the event
of her death or total disability during the contract period, this Agreement
shall terminate and the obligations of the Corporation to make any further
payments shall cease.

 

BOWL AMERICA INCORPORATED ATTEST:             By: /s/Leslie H Goldberg By: /s/
Albert B Young Leslie H. Goldberg Albert B. Young President  Assistant Secretary
       

/s/ Cheryl A Dragoo 

Cheryl A. Dragoo

Individually

 

 